The plaintiff is the widow of Hubert D. Stancill, deceased; the defendant is his brother. The deceased has been a soldier in the army of the United States, and at the time of his death held an adjusted service certificate of insurance in the sum of $1,568, issued by the United States Government. The defendant was named as beneficiary. The plaintiff and the deceased were married on 14 April, 1930, and his death occurred in the latter part of the next month. *Page 802 
The plaintiff alleged that her husband had substituted her as the beneficiary in lieu of his brother by a letter addressed to the United States Veterans Bureau at Charlotte, and that she was entitled to the amount due on the certificate. Upon pleadings duly filed issues were framed, in response to which the jury found that the deceased had not written the letter or requested another to write it for him, and, in effect, that the beneficiary had not been changed.
We have examined the plaintiff's exception and find no error entitling the plaintiff to a new trial.
No error.